Title: To John Adams from the Abbés Chalut and Arnoux, 26 September 1785
From: Chalut, Abbé,Arnoux, Abbé
To: Adams, John


          
            Paris 26. 7bre 1785.
          
          Vous nous avez fait, notre cher ami, un veritable plaisir en nous donnant de vos nouvelles; nous avons Souvent prié M. Jefferson de vous faire parvenir nos Compliments et de vous temoigner tous nos regrets sur votre absence, il n’a surement pas manqué de remplir Cette Commission.
          Si nous ne consultions que l’amitié que nous avons pour vous, nous ferions le voyage de Londres nous avons tant et tant de Chaines qui nous retiennent, qu’il faut que nous renoncions à Cette douce Satisfaction. tout Ce que nous pouvons faire c’est de vous donner de nos nouvelles et de vous assurer que nous vous aimons toujours et que nous Sommes disposés à faire tout Ce qui pourra vous etre agreable
          vous pouvez, notre cher ami, faire valoir notre zele à vous Servir dans tout Ce qui dependra de nous. nos Services ne Cesseront pas d’etre à vos ordres, et nous mettrons au nombre de nos plaisirs Celui de vous etre utile.
          nous nous flattons, et notre amitié pour vous est notre garans, que vos nouveaux amis de Londres ne vous ont pas fait oublier Ceux de Paris. nos droits Sur votre Cœur Sont et Seront respectés par votre vertu. vous ne trouverez pas dans toute l’Angleterre et meme dans votre nouvelle republique, des amis qui vous Soient plus Sincerement et plus Constamment attachés que nous. vous Connoissez notre façon de penser, la forme de notre gouvernement n’a pas deformé notre ame, nous Conservons notre raison avec tous Ses privileges. nous Sommes veritablement philantropes. mais nous avons des sentiments particuliers, que nous n’accordons pas à la generalité. nous Sçavons distinguer les talents et les vertus et placer auprès d’eux notre estime et notre respect.—
          vous voyez, notre Cher ami, qu’avec notre philantropie vous n’êtes pas Confondu avec la foule. vous meritez à la verité Cette distinction et notre amitié vous rend Cette justice.
          
          nous Sommes bien Sensible au souvenir de Mde et de Mlle. Adams. nous vous prions de les assurer de notre attachement respectueux, vous étes heureux par votre femme et par vos enfants. nous vous en felicitons, vous le Serez encore par vos petits enfants parce que la vertu est toujours une Source de bonheur.
          Votre Sagesse ne vous permettoit pas de nous parler des affaires de votre Ministere, nous Sçavons ce que vous devez à votre qualité d’homme public. nous profiterons de notre liberte d’hommes privés pour vous dire que quand on traite des affaires d’Etat et que l’avarice Se mele de la partie, on trouvee mille et mille obstacles. on voit avec douleur que la bonheur des nations n’est pas l’objet essentiel des gouvernements. ils ne veulent que de l’argent de l’argent et de l’argent. ils n’aiment le Commerce ils ne le favorisent ils ne l’étendent que pour avoir de l’argent. ils Scavent qu’avec ce metal et nos idees, ils Seront maitres de tout. dans cet état de choses nous vous plaignons et nous partageons vos peines et vos embarras. il vous a été plus facile de Conquerir votre liberté que de faire entendre raison à l’avarice; notre interest pour l’amerique nous a fait partager les heureux Succès de votre guerre, le meme interest nous fera partager ceux de votre mission.
          nous reclamons votre amitié, notre cher Monsieur, en faveur de M. Poncet Celebre Sculpteur françois que les Affaires Conduisent à Londres. il vous remettra notre lettre. nous aimons et nous estimons Cet Artiste, et nous vous prions de lui faire toutes les politesses qui dependrons de vous. notre amitié vous tiendra Compte de tout ce que vous ferez pour lui. nous l’avons prié de nous apporter de vos nouvelles et de Celles de vos dames. Son Sejour à londres ne sera que d’un mois. vous avez tout le tems necessaire pour nous ecrire une longue et très longue lettre, votre françois nous plait beaucoup, vous Connoissez assez notre langue pour nous Communiquer toutes les idées et tous les Sentiments que votre Coeur vous inspirera pour deux abbés qui vous ont voué leur estime et leur amitié et qui Seront toujours avec ces Sentiments / notre cher ami / vos très humbles / et très obeissants serviteurs
          
            L’A. Chalut l’abbé Arnoux.
          
          
            nous avons bien recommandé à M. Poncet, de nous apporter une lettre de votre part. Comme il aura l’honneur de diner avec vous et de boire avec vous à notre Santé à Son retour à Paris nous boirons à la votre et à Celle de vos dames
          
          
          TRANSLATION
          
            Paris, 26 September 1785
          
          You granted us a distinct pleasure, dear friend, in sending us word of yourself. We have oftentimes begged Mr. Jefferson to send you our compliments and to attest to you how much we regret your absence. Surely he has not failed to satisfy our request.
          If it were up to the friendship alone which we feel for you, we would make the voyage to London. We have so many chains which tie us down that we must give up the hope of such a sweet satisfaction. All that we may do is to send you news of us, and to assure you that we love you still and that we are disposed to do everything that might be agreeable to you.
          You may, dear friend, call on our zeal to serve you in everything that is in our power. Our services will never cease to be at your command, and we count our being useful to you among our pleasures.
          We flatter ourselves, and our friendship for you assures us, that your new London friends have not caused you to forget those of Paris. Our rights upon your heart are and shall be respected by your virtue. You will not find in all of England, and even in your new republic, any friends who are more sincerely and more steadfastly devoted to you than us. You are familiar with our way of thinking, our form of government has not corrupted our soul, and we conserve our reason with all of its privileges. We are truly philanthropes, but we have certain feelings which we do not bestow upon everyone in general. We know how to distinguish talents and virtues, and to invest our esteem and our respect in them.
          You see then, our dear friend, that by our philanthropy you are not thrown in with the masses. In truth, you deserve this distinction and in this our friendship does you justice.
          We cherish well our recollections of Mrs. and Miss Adams. We pray you remind them of our respectful attachment. You are blessed by your wife and children. We congratulate you. You will be all the more by your grandchildren because virtue is always a source of happiness.
          Your wisdom did not permit you to speak of the affairs of your office. We know what you owe to your duty as a man of public service. We take advantage of the liberty of private men in telling you that when engaged in political matters, if avarice gets involved in the situation, one finds thousands upon thousands of obstacles. We painfully recognize that the well-being of nations is not the principal object of governments. They desire but money and money and more money. They love commerce, they favor it, they help it expand only to have money. They know that with that metal and our ideas they shall be masters over everything. In this state of affairs we commiserate with you and share your troubles and your difficulties. It was easier for you to win your liberty than to make avarice hear reason. Our concern for America had us share the fortunate outcome of your war; the same concern will have us share that of your mission.
          We call upon your friendship, our dear sir, to favor Mr. Poncet, celebrated French sculptor, who is headed to London on business. He will transmit our letter to you. We love and esteem this artist, and we beg you to grant him all of the courtesies in your power. Our friendship shall not neglect to repay everything you might do for him. We have asked him to bring us news of you and of your ladies. His stay in London will be for only a month. You have all the requisite time to write us a nice, long letter. Your French pleases us greatly. You know our language well enough to communicate all the ideas and all the sentiments that your heart will inspire you for two priests who have vowed you their esteem and their friendship, and who shall always be, with these same sentiments, dear friend, your most humble and most obedient servants
          
            L’A. Chalut l’abbé Arnoux.
          
          
            We have recommended to Mr. Poncet that he bring us a letter from you. As he will have the honor of dining with you and drinking with you to our health, upon his return to Paris we will drink to yours and that of your ladies.
          
        